th
                     7
Opinion filed this        day of January. 2013.




                                             lii rr
                                     Qnurt cit
                          .!FiftI! itrict ut xai at Jzt1ta
                                       No. 0$- 12-00704-CV

                               DARRIUS CUFFIE, Appellant
                                                  V.
                 SECRETARY OF VETERAN AFFAIRS, Appellee

                          On Appeal from the County Court at Law No. 1
                                      Dallas County, Texas
                             Trial Court Cause No. CC-l202721-A

                                            OPINION
                            Before Justices Bridges. O’Neill and Murphy
                                     Opinion by Justice ONeill
       Appellant’s brief is overdue. By letter dated October 5, 2012. we notified appellant the

time for filing his brief had expired. We directed appellant to file his brief and an extension

motion within ten (lays. We cautioned appellant that failure to file his brief would result in

dismissal of this appeal.    To date, appellant has not filed his brief, an extension motion, or

otherwise corresponded with the Court regarding the status of his appeal.

       Accordingly. we dismiss this appeal .See TEX. R. App. P. 38.8   (AX   I ): 42.3(b),(c).



                                                        i/i   /i


                                                       MTCH
                                                       L
                                                       1     ] 0 NElLL
                                                       JUSTICE   *
I 20704F.P05
                                nitrt uf Ait1
                        Fift1! Ohtrirt øf Lrxti at JaI1a
                                         JUDGMENT

Darrius Cuffie, Appellant                           On Appeal from the County Court at Law
                                                    No. I Dallas County. Texas
                                                               .


No. 05-12 00704-CV          V.                      Trial Court Cause No. CC-i 2-02721 —A.
                                                    Opinion delivered by Justice O’Neill.
Secretary of Veteran Affairs, Appellee              Justices Bridges and Murphy participating.

       In accordance with this Court’s opinion of this date, this appeal is 1)ISMISSED.

        It is ORDERFI) that appellee Secretary of Veteran Affairs recover its costs of this
appeal from appellant 1)arrius Cuifie.


Judgment entered this 17th day of January, 2013.




                                                    /    / /
                                                        //         I          /   1/
                                                                   4
                                                                   t//   /    f        1’
                                                   JIIC14AELJ ONEILL
                                                   ‘JIXSTICE    /